Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Todd Lamar Moss appeals the district court’s order denying his “motion to clarify the original intent regarding concurrent sentences” and a subsequent text order denying his motion to amend/correct the previous order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Moss, No. 7:05-cr-00526-HMH-3; 7:98-cr-00610-HMH-1 (D.S.C. Mar. 25, 2014 & *70Apr. 14, 2014). We further deny Moss’s motion to supplement the record. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.